Grant, J.
(after stating the facts). Complainant was in the possession of the land at the time she made the contract with defendant. He went into possession under her. He remained in possession under her until he had secretly acquired the original title. The bill of sale by complainant to him contained a covenant of warranty and an agreement to defend the sale made thereby. He had an irrevocable license for the term specified in the contract. She could not eject him in a suit at law, or restrain him from cutting and removing the timber by a *358suit in equity. He had purchased standing timber and possession of the land. They stood in the position of vendor and vendee of land. He had recognized her title and was not in a position to disavow it or to obtain for his own benefit a title hostile to it. By his conduct he held the land in trust for her, and equity will compel him. to transfer it to her. Galloway v. Finley, Kirkpatrick v. Miller, 50 Miss. 521; Stephens v. Black, 77 Pa. 138; Peay v. Capps, 27 Ark. 160; Cromwell v. Craft, 47 Miss. 44; Mitchell v. Chisholm, 57 Minn. 148. See, also, Thredgill v. Pintard, 12 How. (U. S.) 24.
“ The vendor and vendee [of land] stand in the relation of landlord and tenant; the vendee cannot disavow the vendor’s title.” Galloway v. Finley, 12 Pet. (U. S.) 295.
“After doing homage to his vendor’s title by purchase and entry under it, the vendee will not be tolerated to repudiate his allegiance to it, and transfer it to another title acquired whilst thus in possession. If such after-acquired title should be paramount, the vendee shall be esteemed as holding it in trust for his vendor, as having provided it to support and maintain his possession, and his right under his original vendor.
• “Whilst a court of equity holds the vendee to entire good faith to his vendor, and will not allow him to get in. an outstanding title or incumbrance and set it up in opposition to his vendor, yet it will lend its aid to reimburse all reasonable advances expended to fortify the title. At the same time it will rebuke every attempt by the purchaser to betray or invalidate the title.” Kirkpatrick v. Miller, 50 Miss. 527.
“A vendee under articles may set up an outstanding title not in himself, but when he buys such title, he is trustee of his vendor, and is entitled only to what he paid to perfect the title.” Stephens v. Black, 77 Pa. 138.
“A vendee in possession under a contract of sale cannot retain possession and avoid payment of the balance of the purchase money on the ground that the vendor cannot make as good a title as agreed. Before he can avail himself of such defense he must offer to rescind the contract. Peay v. Capps, 27 Ark. 160.
“ A vendee, continuing to hold the possession of land *359to which his vendor admitted him, cannot acquire an adverse title and set it up against his vendor.” Cromwell v. Craft, 47 Miss. 44.
“While a vendee remains in possession he is estopped from denying the plaintiff’s title, whether it is good or bad.” Mitchell v. Chisholm, 57 Minn. 148.
Decree is affirmed, with costs.
Blair, Montgomery, Ostrander, and Hooker,. JJ., concurred.